FILED
                            NOT FOR PUBLICATION                                 JUN 24 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30328

              Plaintiff - Appellee,               D.C. No. 4:08-cr-00057-SEH-1

  v.
                                                  MEMORANDUM *
NOAH CHILDS GORDON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                         Argued and Submitted June 9, 2010
                                 Portland, Oregon

Before: HALL, THOMPSON, and McKEOWN, Circuit Judges.

       Noah Childs Gordon appeals his within-Guidelines sentence imposed by the

district court following his guilty plea to conspiracy to import a controlled

substance in violation of 21 U.S.C. § 963. Gordon argues that the district court

committed procedural error by failing to adequately explain why it rejected his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
request for downward departure under Kimbrough v. United States, 552 U.S. 85

(2007), and whether it considered the 18 U.S.C. § 3553(a) factors. Gordon also

argues that the district court imposed a substantively unreasonable sentence,

because the potency of the pills involved in the conspiracy was less than the typical

tablet considered in the Guidelines and because the equivalency between MDMA 1

and marijuana in the Guidelines is itself, and as applied to Gordon, unreasonable.

      “Whether the district court provided an adequate statement of reasons for the

sentence it imposed is a question of law that we review de novo.” United States v.

Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006) (citation omitted). Our review of the

record and the district court’s statements during sentencing indicate that in

imposing Gordon’s sentence, the district court considered all of the arguments,

testimony, materials submitted, and the factors under 18 U.S.C. § 3553(a). The

reasons stated by the district court were sufficient, and no specific cases needed to

be cited, as we presume that district judges know the law. United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Gordon’s sentence was also substantively reasonable. Our review of the

record does not leave us with “a definite and firm conviction that the district court



      1
     MDMA is the shortened name for Methylenedioxymethamphetamine,
commonly known as ecstasy or the “hug drug.”

                                           2
committed a clear error of judgment in the conclusion it reached upon weighing the

relevant factors.” United States v. Amezcua-Vasquez, 567 F.3d 1050, 1055 (9th

Cir. 2009).

      AFFIRMED.




                                        3